Title: From John Adams to the President of Congress, No. 31, 25 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam Decr. 265th. 1780
     
     Affairs are Still in Suspence. This Day being Chrismas and Yesterday a sunday, there was no publick Exchange held, on either. But Business, and especially, Stock Jobbing goes on, without ceasing, being done at the Coffee houses, on Sundays and holy days, when it cannot be held upon Change.
     The English Mail which had been interrupted by contrary Winds, for three Posts, arrived on Saturday. The English Gazettes of the 19th, announced, that Sir Joseph York, was recalled and a Dutch War inevitable. Private Letters informed that the Comte de Welderen was about leaving the British Court, and that an Embargo was laid on all Dutch ships in Great Britain: that the Stocks had fallen two Per Cent, and that a War was inevitable.
     The Stockjobbers, Englishmen and others, at the Coffee houses had melancholly Countenances and uncommon Anxiety. News was also propagated from the Hague, that sir Joseph York was gone. Others said he had received his orders to go. As there was no Exchange the publick Judgment is not yet made up, whether there will be War or not.
     Some Gentlemen of Knowledge and Experience, think all this a Farce concerted at the Hague, between Sir Joseph and his Friends there, and the Ministry in England, in order to Spread an Allarm, intimidate the States into an Answer, which may be accepted with a Colour of Honour &c, or to do something worse i.e. raise a Spirit among the Mobility against the Burgomasters of Amsterdam.
     I cannot however but be of Opinion that there is more in this, and that the Ministry will carry their Rage to great Extremities. They have gone too far to look back, without emboldening their Ennemies, and confounding their Friends, and exposing themselves to the Contempt and Ridicule of both.
     A few Hours, however, will throw more light upon this important Subject. The Plot must unravel immediately.
     I have the Honour to be, most respectfully your Excellencys most obedient and most humble sert
     
      John Adams
     
    